Mahoney, P. J., and Weiss, J.,
dissent and vote to affirm in the following memorandum by Mahoney, P. J. Mahoney, P.J.(dissenting). We respectfully dissent. Since it cannot be questioned that Mr. and Mrs. Callagan voted in the Republican Party Primary Election, it necessarily follows that they cannot be permitted to vote twice. Further, since the voting machine was not out of repair, nor was the registration poll record lost or misplaced (Election Law, §§ 7-120, 8-302, subd 3, par [f], cl 2), use of the emergency ballots was not authorized.